











SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT (the "Agreement") is dated as of July 3, 2018
among Anthony B. Escobar (“Escobar” or "Seller") maintaining an address of 9258
S. Prosperity Road, and HY (HK) Financial Investments Co. Ltd., maintaining an
address at Unit 906, 9/F, Shui On Centre, 6-8 Harbour Road, Wanchai, Hong Kong
(the "Purchaser").  Seller and Purchaser may be referred to herein collectively
as “Parties”).




WHEREAS, Escobar is the owner of 94.03% of Trafalgar Resources, Inc.
(“Trafalgar” or the “Company”); and




WHEREAS, Seller presently is the holder of 4,937,500 shares of common stock (the
“Shares” or “Common Stock”) of Trafalgar; and




WHEREAS, the Shares are represented by stock certificate No. 6016 (the
“Certificates”) issued by the Company; and




WHEREAS, the Purchaser desires to purchase the Shares from the Seller, and the
Seller desires to sell the Shares to the Purchaser on the terms set forth in
this Agreement; and




WHEREAS, the Parties will use an Escrow Agent to close the transaction; the
Escrow Agent is Matthew McMurdo, Law Offices of Matthew McMurdo, New York, New
York; and




NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Seller and the Purchaser agree as
follows:




ARTICLE I

PURCHASE AND SALE




1.

Purchase Price; Closing




(a)

The Purchase Price.

Subject to the terms and conditions set forth in this Agreement, the Seller
shall sell to the Purchaser and the Purchaser shall purchase from the Seller the
Shares for an aggregate purchase price of $410,000.00 (Four Hundred Ten Thousand
Dollars) (the “Purchase Price”).  The Parties acknowledge that the Purchaser
deposited $50,000.00 with Escrow Agent on or around June 5, 2018.  




(b)

Conditions to Close; Escrow.  

(i) All parties will be entitled to a reasonable due diligence period through
July 3, 2018.     Any party may terminate negotiations prior to the Closing,
including any extensions.  On or prior to July 3, 2018, the Purchaser shall
deposit with Escrow Agent, the balance of THREE HUNDRED and SIXTY THOUSAND
dollars (US$360,000.00). Unless notified of Purchaser’s intention to not proceed
with the share purchase, on or before July 3, 2018, the initial fifty
thousand-dollar ($50,000) deposit shall be non-refundable. If Purchaser notifies
Seller on or prior to July 3, 2018 of Purchaser’s intent not to proceed with the
purchase of the Shares, the Escrow Agent shall return the entire deposit to
Purchaser.  If the Closing shall not occur, neither party shall divulge any
information or confidential data received by it, except to the extent required
to so disclose the same by law and except for information already publicly
available.





Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------







(ii) Upon Escrow Agent’s receipt of the total purchase price of US$410,000 along
with a fully executed stock purchase agreement and pursuant to the terms of the
stock purchase agreement and escrow agreement, Seller shall deposit into escrow,
pursuant to the terms of the Escrow Agreement (hereinafter, the “Seller
Deliverables”):




a.

Stock Certificates Representing 5,000,000 common shares of TFLG (with medallion
guarantees, notarization and/or other similar certification which is acceptable
to the Company’s Transfer Agent)(the “Stock Documents”); and

b.

The Corporate Books and Records of the Company (which shall include all
accounting records of the company in electronic form); and

c.

The resignation of all of the Company’s officers and directors, and, the
appointment of Purchaser’s designee(s) as officers and directors of the Company,
subject to the completion of the necessary Securities and Exchange Commission
filings, including a Schedule 14f-1 and the Closing of this Agreement.




(c)

The Closing.   The Closing shall occur on July 10, 2018.  At the Closing, Escrow
Agent shall deliver the following:




(i)

to the Seller: the Purchase Price in United States dollars in immediately
available funds by wire transfer;

(ii)

to the Purchaser: the Seller Deliverables

 

(d)

Termination.  If this Agreement does not close by July 10, 2018, this Agreement
shall terminated and be of no further force or effect, except the US$50,000
non-refundable portion of the deposit shall be transferred to Seller; provided
that if the Closing does not occur because Seller did not deliver Seller
Deliverables, then the entire Purchase Price shall be returned to the Purchaser.










ARTICLE II

REPRESENTATIONS AND WARRANTIES




2.1

Representations and Warranties of the Seller.  Seller is selling approximately
94%percent of the outstanding common shares of the Company.  Seller serves as an
executive officer of the Company.  For these reasons, Seller shall make certain
representations about Seller and also about the Company.  The Seller, jointly
and severally, hereby makes the following representations and warranties to the
Purchaser:




(a)

The Seller has full power and authority to enter into this Agreement and to
consummate the Agreement.  This Agreement has been authorized and approved by
the Company’s Board of Directors.  This Agreement has been duly and validly
executed and delivered by the Seller and constitutes the legal, valid and
binding obligation of the Seller, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws from time to time in
effect that affect creditors’ rights generally, and by legal and equitable
limitations on the availability of specific remedies.




(b)

The Company is a Utah corporation duly organized, validly existing, and in good
standing under the laws of that state, has all necessary corporate powers to own
properties and carry on a





Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------







business, and is duly qualified to do business and is in good standing in the
State of Utah, and elsewhere (if required). All actions taken by the
incorporators, directors and/or stockholders of the Company have been valid and
in accordance with the laws of the state of Utah.




(c)

The authorized capital stock of the Company consists of 100,000,000 shares of
common stock, $0.001 par value, of which 5,251,309 Shares are validly issued,
fully paid and non-assessable and outstanding.  The Company has zero preferred
shares authorized, and none issued and outstanding.  All Shares held by Seller
are fully paid and non-assessable, free of liens, encumbrances, options,
restrictions and legal or equitable rights of others not a party to this
Agreement.  At the Closing, there will be no outstanding subscriptions, options,
rights, warrants, convertible securities, or other agreements or commitments
obligating the Company to issue or to transfer from treasury any additional
shares of its capital stock.




None of the outstanding Shares are subject to any stock restriction agreements,
other than under federal or state security laws, or the beneficiary of any
agreement requiring the Company to register shares under the Securities Act of
1933, as amended (the “Securities Act”).  There are approximately 229
stockholders of record of the Company plus shares in street name, if any.  All
of such stockholders have valid title to the shares and acquired their shares in
a lawful transaction and in accordance with Utah corporate law, the Securities
Act and applicable state securities laws based upon of their respective states
of residence.  There have been no share issuances for in excess of four years.




(d)

The execution, delivery and performance by the Seller of this Agreement and
consummation by the Seller of the Agreement do not and will not: (i) violate the
organizational documents of the Seller, (ii) violate any decree or judgment of
any court or other governmental authority applicable to or binding on the
Seller; (iii) violate any provision of any federal or state statute, rule or
regulation which is applicable to the Seller; or (iv) violate any contract to
which the Seller or any of its assets or properties are bound, or conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Seller is a party.  No consent or approval of, or filing
with, any governmental authority or other person not a party hereto is required
for the execution, delivery and performance by the Seller of this Agreement or
the consummation of the Agreement.




(e)

The Seller (i) is a sophisticated person with respect to the sale of the Shares;
and (ii) has independently and without reliance upon the Purchaser, and based on
such information as the Seller has deemed appropriate, made its own analysis and
decision to enter into this Agreement, except that the Seller has relied upon
the Purchaser’s express representations, warranties and covenants in this
Agreement.  The Seller acknowledges that the Purchaser has not given the Seller
any investment advice, credit information or opinion on whether the sale of the
Shares is prudent.




(f)

The Seller has taken no action that would give rise to any claim by any person
for brokerage commissions, finder’s fees or similar payments relating to this
Agreement or the transactions contemplated hereby: other
than:______NONE_______________




(g)

The Company has filed (including within any additional time periods provided by
Rule 12b-25 under the Securities Exchange Act) all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Section 12(g) of the Exchange Act through
the period of March 31, 2018. All filings, all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein, all amendments thereto and all schedules and exhibits thereto
and to any such amendments being hereinafter referred to collectively, as the
“SEC Documents”). Through March 31, 2018 all of the SEC Documents





Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------







are available on the SEC’s EDGAR system.  To the best of knowledge of the
Sellers, as of their respective filing or effective dates, as applicable, the
SEC Documents complied in all material respects with the requirements of the
Securities Exchange Act and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents and the Securities Act and the rules
and regulations promulgated thereunder. As of their respective filing and
effective dates, as applicable, none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  




The Seller will provide financial information and tables to the Purchaser as of
March 31, 2018 so that the Purchaser may prepare the next filing required under
the Securities Exchange Act, for the period ending June 30, 2018.   The Seller
agree to provide reasonable assistance, without further cost to the Seller in
the preparation of the 10-Q for the period of June 30, 2018.




(h)

No proceedings relating to the Shares are pending or, to the knowledge of the
Seller, threatened before any court, arbitrator or administrative or
governmental body that would adversely affect the Seller’s right to transfer the
Shares to the Purchaser.




(i)

Promissory Notes.  Prior to closing of this Agreement, the Company and/or Seller
has cancelled, re-paid or otherwise satisfied certain Promissory Notes issued by
the Company.  These Promissory Notes are listed on Schedule A attached and
incorporated into this Agreement.  Seller further represents that the Company
has not entered into any other promissory notes with any individual or entity
other than the Promissory Notes listed on Schedule A.




(j)

Tax Returns.

The Company has filed all state and federal tax returns required to be filed by
it through the date hereof in the United States.  As of Closing, there shall be
no taxes of any kind due or owing for the years of 2017 and before.




(k)

Employment Matters.  Seller represents that the Company (i) has no employees;
(ii) has not entered into any employment contracts with any person; and (iii)
has not created or issued any employee benefits including but not limited to
stock options or bonuses.




(l)

Litigation.  To the best knowledge of Seller (i) that there is no criminal,
civil, or administrative action, suit, arbitration, demand, claim, hearing,
proceeding, or investigation pending or threatened against the Company or
Sellers in their capacity serving the Company; and (ii) the Company is not
currently subject to any judgment, order, writ, injunction, decree or award
issued by a Court or governmental entity.




(m)

Contracts.  Except for the promissory notes listed on the Company’s most recent
financial statements, the Company has not entered or subject to any material
contracts and Seller further represents that, as of the date of Closing the
Company shall have any further obligation under any promissory note, agreement
or contract other than the following: _____None____________.




(n)

Transition.  Seller represents that since March 31, 2018, the date of the
Company’s most recent financial statements, the Company has not entered into any
material contracts (including employments contracts) and has not engaged in any
corporate action or exercise, including but not limited to declaring dividends
or distributions or issuing additional stock or stock derivatives.




(o)

No Outstanding Warrants.  Seller represents that upon execution of this
Agreement, the Company shall have no issued and outstanding warrants to purchase
stock of the Company.  Seller





Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------







represents that it will not call, or otherwise force an exercise of, outstanding
warrants, or issue shares of the Company to fulfill this covenant.




(p)

Title.

The Seller has good and marketable title to all of the Shares being sold by
Seller to the Purchaser pursuant to this Agreement, and upon payment of the
Purchase Price therefore, Purchaser will receive good and marketable title to
the Shares subject only to such liens thereon as may be created by Purchaser.
 The Shares will be, at the Closing, free and clear of all liens, security
interests, pledges, charges, claims, encumbrances and restrictions of any kind,
except for restrictions on transfer imposed by federal and state securities
laws.  None of the Shares are or will be subject to any voting trust or
agreement.  No person holds or has the right to receive any proxy or similar
instrument with respect to such Shares.  Except as provided in this Agreement,
the Sellers are not a party to any agreement which offers or grants to any
person the right to purchase or acquire any of the Shares. There is no
applicable local, state or federal law, rule, regulation, or decree which would,
as a result of the purchase of the Shares by Purchaser (and/or assigns) impair,
restrict or delay voting rights with respect to the Shares.




(q)

No Liabilities.  As of the Closing, the Company will have no liabilities
(contingent or otherwise).   For purposes of clarity, Seller represents and
warrants the Company shall not, as of the Closing, have any debt, liability, or
obligation of any nature, whether accrued, absolute, contingent, or otherwise
that will not be paid by Sellers, cancelled or forgiven at the Closing (unless
agreed to by the Parties in writing).   




(r)

Indemnification.  The representations in this Article II shall survive the
Closing for a period of twelve months.  From and after the Closing, Seller shall
indemnify and hold harmless Purchaser , and affiliate, and any assignee and
their respective officers and directors from and against any and all demands,
claims, actions or causes of actions, assessments, losses, damages, liabilities,
costs and expenses, including interest and reasonable attorneys’ fees and
expenses, resulting from, or arising out of, of incurred in connection with (i)
any failure of any representations or warranty made by Seller to be true and
correct or (ii) any non-fulfillment, violation, or breach of any representation
made by Seller in this Article II.




(s)

Officer’s Certificate.  An officer of the Company shall execute an Officer’s
Certificate certifying the accuracy and completeness of the representations
herein as well as the accuracy and completeness of the Company’s response to the
due diligence requests of Purchaser prior to execution.  The form of Officer’s
Certificate is attached, and incorporated herein, as Schedule B.




2.2

Representations and Warranties of the Purchaser.  Each Purchaser, for itself
only, hereby represents, warrants and agrees as of the date hereof:




(a)

Such Purchaser has full power and authority to enter into this Agreement and to
consummate the Agreement.  This Agreement has been duly and validly executed and
delivered by such Purchaser and constitutes the legal, valid and binding
obligation of such Purchaser, enforceable in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect that affect the enforcement
of creditors’ rights generally and by equitable limitations on the availability
of specific remedies.




(b)

The execution, delivery and performance by such Purchaser of this Agreement and
consummation by such Purchaser of the Agreement do not and will not: (i) violate
any decree or judgment of any court or other governmental authority applicable
to or binding on such Purchaser; (ii) violate any provision of any federal or
state statute, rule or regulation which is, to such Purchaser’s knowledge,
applicable to the Purchaser; or (iii) violate any contract to which such
Purchaser is a party or by which such Purchaser or any of its respective assets
or properties are bound.  No consent or approval





Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------







of, or filing with, any governmental authority or other person not a party
hereto is required for the execution, delivery and performance by such Purchaser
of this Agreement or the consummation of the Agreement.




(c)

Securities Representations.   Purchaser understands and agrees that the
consummation of this Agreement including the sale of shares of Common Stock as
contemplated hereby, constitutes the offer and sale of securities under the
Securities Act.  Purchaser agrees that such transactions shall be consummated in
reliance on exemptions from the registration and prospectus delivery
requirements of such statutes which depend, among other items, on the
circumstances under which such securities are acquired.     Purchaser
understands that the shares of Common Stock have not been registered under the
Securities Act and must be held indefinitely without any transfer, sale, or
other disposition unless such shares are subsequently registered under the
Securities Act or registration is not required under the Securities Act in
reliance on an available exemption.  The shares of Common Stock to be acquired
by the Purchaser under the terms of this Agreement will be acquired for the
Purchaser’s own account, for investment, and not with the present intention of
resale or distribution of all or any part of the securities.  Purchaser agrees
that he will refrain from transferring or otherwise disposing of any of the
shares, or any interest therein, in such manner as to violate the Securities Act
or any applicable state securities law regulating the disposition thereof.
 Purchaser is an “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act and has adequate means for providing for
his current needs and possible personal contingencies and has no need now and
anticipates no need in the foreseeable future to sell the shares of Common Stock
which Purchaser is purchasing hereby.  Purchaser understands that the shares of
Common Stock being sold pursuant to this Agreement are being offered and sold in
reliance on specific exemptions from the registration requirements of Federal
and state securities laws and that the Sellers are relying upon the truth and
accuracy of Purchaser’s representations, warranties, agreements, and
understandings set forth herein to determine Purchaser’s suitability to acquire
the shares of Common Stock.




(d)

Disclosure Information.  Purchaser has received all the information Purchaser
considers necessary or appropriate for deciding whether or not to purchase the
shares of Common Stock.  Purchaser further represents that he has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the shares of Common Stock, the Company, its financial
information or business.  The foregoing, however, does not limit or modify the
representations and warranties of the Sellers in Article 2 of this Agreement or
the right of Purchaser to rely thereon.




(e)

Investment Experience.   Purchaser is an investor in securities of companies in
the development stage and acknowledges that he is able to fend for himself, can
bar the economic risk of his investment and has such knowledge and experience in
financial or business matters that he is capable of evaluating the merits and
risks of the investment in the shares of Common Stock.




(f)

Acknowledgment.   Purchaser acknowledges that the Company is a development stage
corporation with a limited history of operations, that its operations are
subject to the risks inherent in the establishment of a new business enterprise,
and that there can be no assurance that the Company will ever achieve
profitability or that, if achieved, such profitability could be sustained.
 Purchaser further acknowledges that an investment in the shares of Common Stock
involves substantial risk.




(g)

Knowledge of the Company.  Purchaser is aware, through his own extensive due
diligence of all material information respecting the past, present and proposed
business operations of the Company, including, but not limited to, its
technology, its management, its financial position, or otherwise; understands
that there is no “established trading market” for the Common Stock, that the
Company is uncertain, at this time, whether there’re will be any future
“established trading market” for the Common Stock; and that the purchase price
being paid for the Common Stock bears no relationship to assets, book value or
other established criteria of value.  Purchaser has conducted his own
investigation of the risks and





Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------







merits of an investment in the Company, and to the extent desired, including,
but not limited to a review of the Company’s books and records, financial and
Purchaser has had the opportunity to discuss this documentation with the
directors and executive officers of the Company; to ask questions of these
directors and executive officers; and that to the extent requested, all such
questions have been answered to his satisfaction.




(h)

Purchase of Shares of Common Stock.  The Seller and Purchaser agree and
understand that the consummation of this Agreement including the sale of the
shares of Common Stock to Purchaser as contemplated hereby, constitutes the
offer and sale of securities under the Securities Act and applicable state
statutes.  The Sellers and Purchaser agree such transactions shall be
consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, among other items, on the
circumstances under which such securities are acquired.




(i)

Purchaser acknowledges that neither the SEC nor the securities commission of any
state or other federal agency has made any determination as to the merits of
acquiring the shares of Common Stock, and that this transaction involves certain
risks.




(j)

Purchaser has received and read the Agreement and understand the risks related
to the consummation of the transactions herein contemplated.




(k)

Purchaser has such knowledge and experience in business and financial matters
that he is capable of evaluating each business.




(l)

Purchaser has been provided with copies of all materials and information
requested by Purchaser or their representatives, including any information
requested to verify any information furnished (to the extent such information is
available or can be obtained without unreasonable effort or expense), and the
parties have been provided the opportunity for direct communication regarding
the transactions contemplated hereby.




(m)

All information which Purchaser has provided to the Sellers or their
representatives concerning their suitability and intent to hold shares in Common
Stock following the transactions contemplated hereby is complete, accurate, and
correct.




(n)

Purchaser has not offered or sold any securities of the Company or interest in
this Agreement and has no present intention of dividing the shares of Common
Stock to be received or the rights under this Agreement with others or of
reselling or otherwise disposing of any portion of such stock or rights, either
currently or after the passage of a fixed or determinable period of time or on
the occurrence or nonoccurrence of any predetermined event or circumstance.




(o)

Purchaser understand that the shares of Common Stock has not been registered,
but is being acquired by reason of a specific exemption under the Securities Act
as well as under certain state statutes for transactions not involving any
public offering and that any disposition of the subject shares of Common Stock
may, under certain circumstances, be inconsistent with this exemption and may
make Purchaser  an “underwriter,” within the meaning of the Securities Act.  It
is understood that the definition of “underwriter” focuses upon the concept of
“distribution” and that any subsequent disposition of the subject shares of
Common Stock can only be effected in transactions which are not considered
distributions.  Generally, the term "distribution" is considered synonymous with
“public offering” or any other offer or sale involving general solicitation or
general advertising.  Under present law, in determining whether a distribution
occurs when securities are sold into the public market, under certain
circumstances one must consider the availability of public information regarding
the issuer, a holding period for the securities sufficient to assure that the
persons desiring to sell the securities without registration first bear the
economic risk of their





Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------







investment, and a limitation on the number of securities which the stockholder
is permitted to sell and on the manner of sale, thereby reducing the potential
impact of the sale on the trading markets.  These criteria are set forth
specifically in rule 144 promulgated under the Securities Act.




(p)

Purchaser acknowledges that the shares of Common Stock must be held and may not
be sold, transferred, or otherwise disposed of for value unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  The Company is not under any obligation to register
the shares of Common Stock under the Securities Act, except as set forth in this
Agreement.  The Company is not under any obligation to make rule 144 available,
except as may be expressly agreed to by it in writing in this Agreement, and in
the event rule 144 is not available, or some other disclosure exemption may be
required before Purchaser can sell, transfer, or otherwise dispose of such
shares of Common Stock without registration under the Securities Act.  The
Company’s registrar and transfer agent will maintain a stop transfer order
against the registration or transfer of the shares of Common Stock, and the
certificates representing the shares of Common  Stock will bear a legend in
substantially the following form so restricting the sale of such securities:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.




(q)

The Company may refuse to register further transfers or resales of the shares of
Common Stock in the absence of compliance with rule 144 unless the Purchaser
furnish the Company with a “no-action” or interpretive letter from the SEC or an
opinion of counsel reasonably acceptable to the Company stating that the
transfer is proper.  Further, unless such letter or opinion states that the
shares of Common Stock are free of any restrictions under the Securities Act,
the Company may refuse to transfer the securities to any transferee who does not
furnish in writing to the Company the same representations and agree to the same
conditions with respect to such shares of Common Stock as set forth herein.  The
Company may also refuse to transfer the shares of Common Stock if any
circumstances are present reasonably indicating that the transferee's
representations are not accurate.




(r)

In connection with the transaction contemplated by this Agreement, the Sellers
and Purchaser shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where Purchaser reside unless an exemption requiring no
filing is available in such jurisdictions, all to the extent and in the manner
as may be deemed by such parties to be appropriate.




(s)

The Sellers and Purchaser acknowledge that the basis for relying on exemptions
from registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification.




(t)

Patriot Act




(a)

Neither the Purchaser nor any of its affiliates or stockholders is in violation
of any legal requirements relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the





Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------







“Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the “Patriot Act”).

(b)

Neither the Purchaser, nor, to the Purchaser’s Knowledge, any affiliate,
stockholder or broker or other agent of the Purchaser acting or benefiting in
any capacity in connection with this Agreement is any of the following:

(1)

a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(2)

a person owned or controlled by, or acting for or on behalf of, any person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order;

(3)

a person with which any party is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law;

(4)

a person that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; or

(5)

a person that is named as a “specially designated national and blocked person”
on the most current list published by OFAC at its official website or any
replacement website or other replacement official publication of such list.

(c)

Neither the Purchaser, nor, to the Purchaser’s Knowledge, any affiliate or
stockholders or broker or other agent of the Purchaser acting in any capacity in
connection with this Agreement (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in Section 3.03(b), (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

(u)

“Shell Company”.  Purchaser acknowledge that the Company is a development stage
corporation with a limited history of operations and considered a “Shell”
company under Rule 144 and subject under such rule to additional limitations on
the ability to sell any Shares received under the Agreement including such
shares will not be available for resell until one year after the filing of “Form
10” information with the SEC or the filing of a registration statement covering
such Shares as such the receipt of the Shares are subject to not only the risks
inherent in the establishment of a new business enterprise but to additional
liquidity issues and an investment in the shares of Common Stock involves
substantial risk.




ARTICLE III

MISCELLANEOUS




3.1

Entire Agreement.  The Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.




3.2

Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Seller and the





Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------







Purchaser or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.  




3.3

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  Neither
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other party.  




3.4

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.




3.5

Governing Law; Attorney’s Fees.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Utah, without regard to the principles of conflicts of law thereof and all
subject matter and in persona jurisdiction shall be the state courts of Utah and
as such Purchaser and Seller irrevocably and unconditionally consent to submit
to the exclusive jurisdiction of the courts of the State of Utah and of the
United States of America located in Utah for any actions, suits or proceedings
arising out of or relating to this Agreement and Purchaser and Seller agree not
to commence any action, suite or proceedings relating thereto except in such
courts.  Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.




3.6

Survival.  The representations, warranties, agreements and covenants contained
herein shall survive the Closing.




3.7

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
electronic or facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such electronic
facsimile signature page were an original thereof.




3.8

Severability.  In case any one or more of the provisions of this Agreement shall
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affecting or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision which shall be a reasonable substitute therefore, and
upon so agreeing, shall incorporate such substitute provision in this Agreement.




3.9

Mutual Cooperation.

The Parties shall cooperate with each other to achieve the purpose of this
Agreement, and shall execute such other and further documents and take such
other and further actions as may be necessary or convenient to effect the
transaction described herein.








Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------







3.10  Notices.

All notices, requests, demands, and other communications under this Agreement
shall be in writing, shall be (a) sent by personal delivery or recognized
overnight courier; (b) effective upon receipt; and (c) transmitted to the
Parties at the following addresses:




If to the Sellers:

Anthony B. Escobar

9258 S. Prosperity Road

West Jordan, Utah 84081




If to the Purchaser:




Conn Flanigan

NewRev General Counsel, LLC

8547 E. Arapahoe Road #J453

Greenwood Village, CO  80112

Phone:  (303) 953-4245

Email: Conn.Flanigan@NewRevGC.com







(THE REST OF THIS PAGE IS INTENTIONALLY BLANK)








Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.







ANTHONY B. ESCOBAR










/s/ Anthony B. Escobar







HY (HK) FINANCIAL INVESTMENTS CO., LTD







_/s/Kong Xaio Jun________________________




By: (Print Name):__Kong Xaio Jun __________




Position:_Chief Executive Officer____________







 








Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------










SCHEDULE A




LIST OF PROMISSORY NOTED ISSUED BY THE COMPANY










Date

Amount

Identified in SEC filings as

Issued To

Feb. 12, 2004

$10,039.00

 

Anthony Escobar

Feb. 27, 2007

$10,000.00

Note 1

Anthony Escobar

Feb. 29, 2008

$10,000.00

Note 2

Anthony Escobar

Jan 15, 2009

$20,000.00

Note 3

Anthony Escobar

May 7, 2010

$10,000.00

Note 4

Anthony Escobar

Feb. 25, 2011

$20,000.00

Note 5

Anthony Escobar

Feb. 3, 2012

$20,000.00

Note 6

Anthony Escobar

March 1, 2013

$20,000.00

Note 7

Anthony Escobar

Feb. 3, 2014

$20,000.00

Note 8

Anthony Escobar

Dec. 12, 2014

$30,000.00

Note 9

Anthony Escobar

Jan. 5, 2016

$30,000.00

Note 10

Anthony Escobar

Dec. 27, 2016

$30,000.00

Note 11

Anthony Escobar

March 9, 2018

$20,000.00

Note 12

Anthony Escobar

 

 

 

 

 

 

 

 

 

 

 

 











Share Purchase Agreement Trafalgar Resources, Inc.







--------------------------------------------------------------------------------










SCHEDULE B




FORM OF OFFICER’S CERTIFICATE




Trafalgar Resources, Inc.







Secretary’s Certificate




I, Anthony B. Escobar, am the Chief Executive Officer of Trafalgar Resources,
Inc., a Utah corporation (the “Company”) and have served in this capacity since
__________.  On or about July 3, 2018, I executed a Share Purchase Agreement
(the “SPA”) with HY (HK) Financial Investments Co., Ltd..  In my capacity as
Chief Executive Officer of the Company, I make the following representations:




1.

 The Company provided complete and accurate records and information to HY (HK)
Financial Investments Co., Ltd in response to HY (HK) Financial Investments Co.,
Ltd.’s due diligence requests for information prior to execution of the Share
Purchase Agreement.

2.

The Company has made all necessary tax filings under state and federal law and
the Company has no outstanding tax liabilities as of July 10, 2018.

3.

The Company is not a party to any litigation and there is no threatened or
pending litigation.

4.

All representations and warranties made by myself and the Company in the Stock
Purchase Agreement are accurate, including but not limited to Section 2.1, and
its subsections.







July 13, 2018

/s/ Anthony B. Escobar

Date

Anthony B. Escobar

Chief Executive Officer








Share Purchase Agreement Trafalgar Resources, Inc.





